          Case 1:20-cv-04695-LTS Document 7 Filed 06/19/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 WELLS FARGO BANK, N.A.,                         §
                                                 §   Case No. __________
              Plaintiff,                         §
                                                 §
               v.                                §
                                                 §   Honorable Judge __________
 BOUCHARD TRANSPORTATION CO.,                    §
 INC., in personam; M/V EVENING                  §
 STAR, her engines, tackle, furniture,           §
 apparel, appurtenances, etc., in rem;           §   [PROPOSED] EX PARTE ORDER
 BARGE B. NO. 250, her engines, tackle,          §   AUTHORIZING THE ISSUANCE OF
 furniture, apparel, appurtenances, etc., in     §   WARRANT OF ARREST
 rem,                                            §
                                                 §
              Defendants.                        §
                                                 §


       CAME ON FOR CONSIDERATION, Plaintiff Wells Fargo Bank, N.A. (“Wells Fargo”),

Motion for Issuance of Warrant of Arrest, and the Court having reviewed the Verified Complaint

in Admiralty, and having determined that the conditions for an in rem action appear to exist in

compliance with Supplemental Admiralty Rule C and that the relief sought is proper, finds that

Wells Fargo’s Motion is meritorious and should be GRANTED.

       It is therefore, ORDERED, ADJUDGED, and DECREED that a Warrant of Arrest be

issued against the following vessels:

       1. M/V Evening Star, Official Number 1234828; and

       2. Barge B. No. 250, Official Number 1235496,

as well as each Vessel’s engines, apparel, furniture, equipment, appurtenances, tackle, etc. (the

“Vessels”).

       IT IS FURTHER ORDERED that the United States Marshal Service for the Southern

District of New York seize the Vessels, serve a copy of this Order and the Verified Complaint with
           Case 1:20-cv-04695-LTS Document 7 Filed 06/19/20 Page 2 of 2



said Warrant of Arrest on the person in charge of the Vessels or her agent, and return the warrant

promptly; and

        IT IS FURTHER ORDERED that the Vessels may be released from seizure without

further order of this Court if the Marshal receives written authorization from the attorney who

requested the seizure, and that such attorney advises that he has conferred with all counsel

representing all of the parties to the litigation and they consent to the release, if the attorney files

the consent and the Court has not entered any Order to the contrary.


               New York
SIGNED at __________________ this ___           June
                                   19 day of ______________, 2020.




                                                  /s/ Laura Taylor Swain
                                                ___________________________________
                                                UNITED STATES DISTRICT JUDGE




                                                 -2-
